Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Closest Prior Art
The closest prior art to the instant claims is Jensen et al., as discussed in the parent application 16/513,636 (now US 10,857,202). However, Jensen does not teach the specific substitutions now required by the instant claims in order to arrive at the lipocalin mutein having the substitutions identical to those in SEQ ID NO: 6. There is no teaching or motivation to suggest the substitutions required in instant claim 48. As such, the claims are free of the art, but not in condition for allowance, as will be discussed below. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,572,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches a method of treating a pulmonary disorder (cited in instant claim 39 as Th2 associated) with a sequence that is over 90% identical to SEQ ID NO: 6, which meets claims 21, 33 and 39.  Claims 2-6 meet the limitations of instant claims 22-28, as they teach increased potency, which is also inherent to the composition itself. Claims 29-32 are met because they fall within the scope of claim 1, and claims 17 and 18 teach muteins over 90% identical to the same SEQ ID NO: 6. Claims 34-38 are .  

Claim 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,016,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘483 teaches a lipocalin mutein, and claims 12-14 teach the sequences over 90% identical to SEQ ID NO: 6. The claims also teach that the composition is for treatment of immune lung disorders, which renders obvious the treatment of asthma, for example, which is a Th2 associated disorder.  As such, the claims render obvious instant claims 21, 29-33 and 39 as fragments are taught, and there is no teaching as to which are considered terminal residues because the mutein is so variant that they are not limited to a particular length.  Claims 10 and 11 meet the limitations of instant claims 22-28, as they teach increased potency, which is also inherent to the composition itself. Claims 33-37 are met by claims 9 and 17-20, which teach the same formulations and methods of administration. Claim 38 is met by claim 3, as the dosages are taught, and would have been obvious to optimize by routine experimentation. 

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,398,754. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches a method of treating a lung disorder (cited in instant claim 39 as Th2 associated) with a sequence that is over 90% identical to SEQ ID NO: 6, which meets claim 21, 29, 31-33 and 39.  Claims 2-6 meet the limitations of instant claims 22-28, as they teach . 

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent application No. 16/002,704. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 33 teach a method of treating a lung disorder, such as asthma (cited in instant claim 39 as Th2 associated). This meets the limitations of instant claims 21, 29-33 and 39, as fragments are taught, which would necessarily remove a terminal amino acid. Instant claims 22-28 are met by claims 22, 24 and 27-28, which teach the same inherent increased potencies of the muteins. Instant claims 34-37 are met by claims 22 and 30, which teach the same formulations and administration routes. Claim 38 is met by claim 32 of the ‘704 application. 

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,857,202. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘202 teaches a treating asthma with the same lipocalin mutein, and claims 2-12 teach the same sequences over and substitutions for a peptide 90% identical to SEQ ID NO: 6. The claims also teach that the composition is for treatment of immune lung disorders, which renders obvious the treatment of asthma, which is a Th2 associated disorder.  As such, the claims render obvious instant claims 21-32, 35 and 39. Instant claims 33, 34 and 36-37 are met by claims 13-18, which teach eth same routes of administration and dosages.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654